UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2013 Commission File Number: 1-31349 THOMSON REUTERS CORPORATION (Translation of registrant's name into English) 3 Times Square New York, New York 10036, United States (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F oForm 40-F T Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o The information contained in Exhibit 99.1 of this Form 6-K is incorporated by reference into, or as an additional exhibit to, as applicable, the registrant’s outstanding registration statements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THOMSON REUTERS CORPORATION (Registrant) By: /s/ Marc E. Gold Name: Marc E. Gold Title: Assistant Secretary Date: April 3, 2013 EXHIBIT INDEX Exhibit Number Description Notice of Annual and Special Meeting of Shareholders and Management Proxy Circular dated March 25, 2013 Form of Proxy for Registered Shareholders Notice of Availability of Proxy Materials Corporate Governance Guidelines
